The Supreme Court affirmed the decision of the Court below, on May 21, 1883, in the following opinion:
Per Curiam.
The argument by the counsel, for the appellant, has failed to convince us that there is any error in the decree of the Court below. Moreover the opinion of the learned judge of the Common Pleas is so full and complete, upon both the law and the facts of the case, that we deem it unnecessary to attempt to add anything thereto. The appeal is dismissed, and the decree affirmed at the costs of the appellant.